Citation Nr: 0100077	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and to dependency and indemnity compensation 
(DIC) under the provisions of section 1318, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945; he died in August 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
benefits sought on appeal.  


REMAND

The appellant claims that the veteran's service-connected 
disabilities, which consisted of the residuals of gunshot 
wounds to the posterior chest wall and the right arm, 
contributed to the chronic conditions that ultimately led to 
his death.  Upon a preliminary review of the claims file, the 
Board finds that additional development is needed before the 
Board may proceed with appellate review.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which heightens the VA's duty to assist 
claimants in establishing claims for VA benefits.  This law, 
which is more favorable to the appellant than the prior law, 
has not yet been applied to the present case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the claimant 
will apply).  The newly defined duty to assist includes 
obtaining medical records, particularly when the VA is put on 
notice as to their possible existence and relevance.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b).

In the present case, the veteran died in August 1997, while 
an inpatient at the Columbia Wesley Medical Center.  Although 
the appellant has completed an Authorization for Release of 
Information from the Columbia Wesley Medical Center, the file 
contains no medical records from that location, nor is there 
any indication whether or not such records are available.  
Moreover, a February 1998 statement from a Dr. Reiswig 
indicates that he had treated the veteran for over five 
years, and in his opinion, the veteran's "injury in the war 
did contribute to the chronic health problems that he had."  
There are no clinical records in the claims file from Dr. 
Reiswig corresponding with his treatment of the veteran, 
although the appellant completed an Authorization for Release 
of Information from Dr. Reiswig. 

Additionally, in April 1999, the RO contacted the appellant 
by letter, and requested that she provide a complete mailing 
address from a Dr. Hutchinson, who had treated the veteran.  
This request was in regard to an Authorization for Release of 
Information from Dr. Hutchinson that the appellant had filled 
out, but had not provided an address.  In an August 1999 
statement, the appellant supplied an address for Dr. 
Hutchinson, but it does not appear that the RO followed up 
with a request for records.  

Finally, the Board notes that in January 1999, an opinion was 
obtained from a VA physician regarding the relationship 
between the veteran's service-connected gunshot wounds and 
his death.  The VA doctor concluded that the there was no 
causal relationship between the veteran's service-connected 
disabilities and his death.  However, that opinion appeared 
to have been based upon review of a "July 1947 evaluation" 
and the August 1997 death certificate.  There is no 
indication that any other clinical records were reviewed in 
reaching that conclusion.  Moreover, as the records from the 
Wesley Medical Center, Dr. Reiswig, and Dr. Hutchinson have 
not yet been requested or obtained, the VA opinion was based 
on an incomplete record. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact Dr. Reiswig, 
Dr. Hutchinson, and the Columbia Wesley 
Medical Center, at the addresses of 
record supplied by the appellant, and 
request that they provide copies of all 
clinical records pertaining to treatment 
of the veteran.  The Medical Center 
should ensure that they provide a copy of 
the veteran's terminal hospital report.  
A copy of the foregoing requests should 
be sent to the appellant.  Any positive 
or negative responses generated by the 
requests for records should clearly be 
documented in the claims folder.

2.  Once the above-requested development 
has been completed, the RO should refer 
this case to an appropriate examiner for 
an opinion as to whether it is at least 
as likely as not that there is an 
etiological relationship between the 
veteran's service-connected gunshot 
wounds to the right shoulder (Muscle 
Group I) and to the right arm (Muscle 
Group III) with nerve injury, and his 
death from septic shock due to pneumonia.  
The claims folder must be made available 
to the examiner to review and it is 
requested that the examiner clearly 
identify whether he reviewed the records. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should then 
readjudicate the appellant's claims based 
on the expanded record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence she desires to have 
considered in connection with her current appeal.  No further 
action is required of the appellant until she is notified.


		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


